DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). Claim 8 recites “the first and second planes are tilted relative to one another by an angle that is smaller than or equal to 2°” which needs to be shown with proper labeling.
Claim Rejections - 35 USC § 112
Claims 2-4, 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As of claim 2, the limitation “a mirror-symmetric embodiment with respect to the y-z-plane of the right-handed Cartesian coordinate system is designed such that the maximum value is greater than or equal to 1 μm and smaller than or equal to 100 μm. The maximum value can also be greater than or equal to 3 μm and smaller than or equal to 20 μm” in unclear. The Examiner is unclear about how does the right-handed Cartesian coordinate system is designed so that the maximum value is greater than or equal to 1 μm and smaller than or equal to 100 μm. The maximum value can also be greater than or equal to 3 μm and smaller than or equal to 20 μm. A review of the specification PGPUB [0013] repeats the claim limitation itself.
Claim 3 is rejected as being dependent on claim 2.
As of claim 4, the limitation “the intermediate image optical unit is configured such that a ratio of half a diameter of an imaginary smallest circle surrounding a complete first modulator surface and an entire image of the first modulator surface that is imaged by the intermediate imaging optical unit to a maximum extent of an imaginary smallest cuboid enclosing optically used regions of all the optical elements between the two modulators, is ≥0.06 and ≤0.25” is indefinite. The Examiner is unclear about how does an entire image of the first modulator surface that is imaged by the intermediate imaging optical unit to a maximum extent of an imaginary smallest cuboid enclosing optically used regions of all the optical elements between the two modulators, is ≥0.06 and ≤0.25 is calculated. The Applicant is required to clarify.
As of claim 6, the limitation “the intermediate imaging optical unit comprises a 1:1 imaging optical unit comprising a distortion correction, in which a remaining distortion error is smaller than 5 μm” is indefinite. How does a distortion correction is corrected in the intermediate imaging optical unit comprising a 1:1 imaging optical unit.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1, 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Geissler et al. (US 2011/0176120 A1; Geissler) in view of TATSUNO (US 2014/0146295 A1). 
As of claim 1, Geissler teaches a projection system 1 [fig 1], comprising: a first modulator 3 (illumination modulator) [fig 1] [0086] comprising a plurality of pixels (illumination pixels) [0087] in a first modulator surface K3 [fig 2]; a second modulator 5 (image modulator) [fig 1] [0089] comprising a plurality of pixels (image pixels) [0089] in a second modulator surface K5 [fig 2]; and an intermediate imaging optical unit 8 (plano-convex lens) [fig 1] [0097], which images the first modulator surface onto the second modulator surface (lens 8 is an imaging plane between illumination modulator 3 and image modulator), wherein the intermediate imaging optical unit 8 [fig 1] comprises a first lens having a convex side (upper side) [fig 8].
Geissler does not teach the convex side of the first lens comprises a free-form surface, which is not spherical and not rotationally symmetric and does not exhibit any mirror symmetry.
TATSUNO teaches a projection optical system [fig 1] having the convex side of the first lens 84 (first lens from left) [fig 4] comprises a free-form surface [0040], which is not spherical and not rotationally symmetric (lens 84 is not spherical and not rotationally symmetric) [fig 4] and does not exhibit any mirror symmetry [fig 4].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the convex side of the first lens comprises a free-form surface, which is not spherical and not rotationally symmetric and does not exhibit any mirror symmetry as taught by TATSUNO to the projection system as disclosed by Geissler to satisfy an optical property, in particular, a distortion aberration or a curvature of field (TATSUNO; [0044]).
As of claim 9, Geissler teaches the first lens 8 [fig 1] comprises a planoconvex lens (lens 8 is a planoconvex lens) [0087].
As of claim 10, Geissler teaches a deflection optical unit 9 [fig 1], which folds the beam path between the intermediate imaging optical unit 8 [fig 1] and the respective modulator 5 [fig 1] at least once, is arranged between the modulators 3, 5 [fig 1] on a first side (from modulator 3) [fig 1] and the intermediate imaging optical unit 8 [fig 1] on a second side (on modulator 5) [fig 1] that is opposite the first side [fig 1].
As of claim 11, Geissler teaches the two modulators 3, 5 [fig 1] each comprise a tilting mirror matrix [0086].
As of claim 12, Geissler teaches the tilting mirrors K3, K5 [fig 6] are switchable in each case into a first and a second tilted position [fig 6], wherein the projection further comprises an illumination module beam-splitting module 11 or at least the prisms 12 and 13, together with the light source 2, ensure that the first modulator 3 is illuminated perpendicularly with the light L1 and can therefore also be called illumination module [0103], which illuminates the first tilting mirror matrix K3 [fig 6] with light in a manner such that light impingement is perpendicular to the modulator 3 [fig 1] surface of the first tilting mirror matrix [0119], and wherein the intermediate imaging optical unit 8 [fig 1] images the light, which is reflected by the tilting mirrors of the first tilting mirror matrix [0119] that are in the first tilted position [fig 6], onto the second tilting mirror matrix [0106] at such an angle that the light reflected by the tilting mirrors of the second tilting mirror matrix that are in the first tilted position travels perpendicularly to the modulator surface of the second tilting mirror matrix (the tilting mirrors can in each case be switched into a first and a second tilting position, in which an illumination module is provided which illuminates the first tilting mirror matrix with light such that the light strikes perpendicular to the modulator surface of the first tilting mirror matrix, and in which the imaging optics image the light reflected by the tilting mirrors of the first tilting mirror matrix which are in the first tilting position onto the second tilting mirror matrix at such an angle that the light reflected by the tilting mirrors of the second tilting mirror matrix which are in the first tilting position runs perpendicular to the modulator surface of the second tilting mirror matrix) [0026].
Allowable Subject Matter
Claims 2-8, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if earlier drawing objection and 112(b) rejections are successfully overcome and if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
As of claim 2, the closest prior art Geissler et al. (US 2011/0176120 A1; Geissler) teaches a projector 1 according to the invention for projecting an image comprises a light source 2, an illumination modulator 3, imaging optics 4, an image modulator 5, a projection lens system 6 as well as a control unit 7. The two modulators 3, 5 are each designed as a tilting mirror matrix having n.times.m tilting mirrors in columns and rows, wherein the tilting mirrors can, independently of one another, be brought into a first and into a second tilting position. The imaging optics 4 are designed as 1:1 imaging optics with a first plano-convex lens 8 and a second lens 9 metallized on the back and image each tilting mirror of the illumination modulator 3 precisely onto a tilting mirror of the image modulator 5, with the result that precisely one tilting mirror (hereinafter also called image pixel) of the image modulator 5 is allocated to each tilting mirror (hereinafter also called illumination pixel) of the illumination modulator 3. Other allocations of image and illumination pixels are also possible. Thus e.g. a shift in the row direction can be brought about such that each image pixel is illuminated by two illumination pixels (half each). The two modulators 3 and 5 are controlled by the control unit 7 based on fed-in image data BD such that the illumination modulator 3 which is struck by the light (e.g. white light) from the light source 2 is a 2-dimensionally modulated light source for the image modulator 5 with which the image to be projected is generated or modulated and then projected onto a projection surface 10 by means of the projection lens system 6. Geissler does not anticipate or render obvious, alone or in combination, an x-axis of a right-handed Cartesian coordinate system coincides with an imaginary straight connecting line that connects a midpoint of the first modulator surface and a midpoint of the image of the first modulator surface that is imaged by the intermediate imaging optical unit, wherein a z-axis is located in the unfolded state of any planar reflection surfaces of all the optical elements between the modulators perpendicularly to a reference plane in which the first modulator surface is located, and splits the imaginary straight connecting line as a mid-perpendicular into two portions of equal length, wherein a deviation of the convex side of the first lens from a mirror-symmetric embodiment with respect to a y-z-plane of the right-handed Cartesian coordinate system is defined as a maximum value of the respective absolute value of differences of a z-value of the convex side of in each case two points on the convex side of the first lens that are located symmetrically with respect to the y-z-plane, and wherein the deviation of the convex side of the first lens from a mirror-symmetric embodiment with respect to the y-z-plane of the right-handed Cartesian coordinate system is configured such that the maximum value is greater than or equal to 1 μm and smaller than or equal to 100 μm.
Claim 3 is allowed as being dependent on claim 2.
As of claim 4, the closest prior art Geissler et al. (US 2011/0176120 A1; Geissler) teaches a projector 1 according to the invention for projecting an image comprises a light source 2, an illumination modulator 3, imaging optics 4, an image modulator 5, a projection lens system 6 as well as a control unit 7. The two modulators 3, 5 are each designed as a tilting mirror matrix having n.times.m tilting mirrors in columns and rows, wherein the tilting mirrors can, independently of one another, be brought into a first and into a second tilting position. The imaging optics 4 are designed as 1:1 imaging optics with a first plano-convex lens 8 and a second lens 9 metallized on the back and image each tilting mirror of the illumination modulator 3 precisely onto a tilting mirror of the image modulator 5, with the result that precisely one tilting mirror (hereinafter also called image pixel) of the image modulator 5 is allocated to each tilting mirror (hereinafter also called illumination pixel) of the illumination modulator 3. Other allocations of image and illumination pixels are also possible. Thus e.g. a shift in the row direction can be brought about such that each image pixel is illuminated by two illumination pixels (half each). The two modulators 3 and 5 are controlled by the control unit 7 based on fed-in image data BD such that the illumination modulator 3 which is struck by the light (e.g. white light) from the light source 2 is a 2-dimensionally modulated light source for the image modulator 5 with which the image to be projected is generated or modulated and then projected onto a projection surface 10 by means of the projection lens system 6. Geissler does not anticipate or render obvious, alone or in combination, the intermediate image optical unit is configured such that a ratio of half a diameter of an imaginary smallest circle surrounding a complete first modulator surface and an entire image of the first modulator surface that is imaged by the intermediate imaging optical unit to a maximum extent of an imaginary smallest cuboid enclosing optically used regions of all the optical elements between the two modulators, is ≥0.06 and ≤0.25.
As of claim 5, the closest prior art Geissler et al. (US 2011/0176120 A1; Geissler) teaches a projector 1 according to the invention for projecting an image comprises a light source 2, an illumination modulator 3, imaging optics 4, an image modulator 5, a projection lens system 6 as well as a control unit 7. The two modulators 3, 5 are each designed as a tilting mirror matrix having n.times.m tilting mirrors in columns and rows, wherein the tilting mirrors can, independently of one another, be brought into a first and into a second tilting position. The imaging optics 4 are designed as 1:1 imaging optics with a first plano-convex lens 8 and a second lens 9 metallized on the back and image each tilting mirror of the illumination modulator 3 precisely onto a tilting mirror of the image modulator 5, with the result that precisely one tilting mirror (hereinafter also called image pixel) of the image modulator 5 is allocated to each tilting mirror (hereinafter also called illumination pixel) of the illumination modulator 3. Other allocations of image and illumination pixels are also possible. Thus e.g. a shift in the row direction can be brought about such that each image pixel is illuminated by two illumination pixels (half each). The two modulators 3 and 5 are controlled by the control unit 7 based on fed-in image data BD such that the illumination modulator 3 which is struck by the light (e.g. white light) from the light source 2 is a 2-dimensionally modulated light source for the image modulator 5 with which the image to be projected is generated or modulated and then projected onto a projection surface 10 by means of the projection lens system 6. Geissler does not anticipate or render obvious, alone or in combination, the first and second modulator surfaces in each case occupy a rectangular surface of at least 31 mm×16.4 mm.
As of claim 6, the closest prior art Geissler et al. (US 2011/0176120 A1; Geissler) teaches a projector 1 according to the invention for projecting an image comprises a light source 2, an illumination modulator 3, imaging optics 4, an image modulator 5, a projection lens system 6 as well as a control unit 7. The two modulators 3, 5 are each designed as a tilting mirror matrix having n.times.m tilting mirrors in columns and rows, wherein the tilting mirrors can, independently of one another, be brought into a first and into a second tilting position. The imaging optics 4 are designed as 1:1 imaging optics with a first plano-convex lens 8 and a second lens 9 metallized on the back and image each tilting mirror of the illumination modulator 3 precisely onto a tilting mirror of the image modulator 5, with the result that precisely one tilting mirror (hereinafter also called image pixel) of the image modulator 5 is allocated to each tilting mirror (hereinafter also called illumination pixel) of the illumination modulator 3. Other allocations of image and illumination pixels are also possible. Thus e.g. a shift in the row direction can be brought about such that each image pixel is illuminated by two illumination pixels (half each). The two modulators 3 and 5 are controlled by the control unit 7 based on fed-in image data BD such that the illumination modulator 3 which is struck by the light (e.g. white light) from the light source 2 is a 2-dimensionally modulated light source for the image modulator 5 with which the image to be projected is generated or modulated and then projected onto a projection surface 10 by means of the projection lens system 6. Geissler does not anticipate or render obvious, alone or in combination, the intermediate imaging optical unit comprises a 1:1 imaging optical unit comprising a distortion correction, in which a remaining distortion error is smaller than 5 μm.
As of claim 7, the closest prior art Geissler et al. (US 2011/0176120 A1; Geissler) teaches a projector 1 according to the invention for projecting an image comprises a light source 2, an illumination modulator 3, imaging optics 4, an image modulator 5, a projection lens system 6 as well as a control unit 7. The two modulators 3, 5 are each designed as a tilting mirror matrix having n.times.m tilting mirrors in columns and rows, wherein the tilting mirrors can, independently of one another, be brought into a first and into a second tilting position. The imaging optics 4 are designed as 1:1 imaging optics with a first plano-convex lens 8 and a second lens 9 metallized on the back and image each tilting mirror of the illumination modulator 3 precisely onto a tilting mirror of the image modulator 5, with the result that precisely one tilting mirror (hereinafter also called image pixel) of the image modulator 5 is allocated to each tilting mirror (hereinafter also called illumination pixel) of the illumination modulator 3. Other allocations of image and illumination pixels are also possible. Thus e.g. a shift in the row direction can be brought about such that each image pixel is illuminated by two illumination pixels (half each). The two modulators 3 and 5 are controlled by the control unit 7 based on fed-in image data BD such that the illumination modulator 3 which is struck by the light (e.g. white light) from the light source 2 is a 2-dimensionally modulated light source for the image modulator 5 with which the image to be projected is generated or modulated and then projected onto a projection surface 10 by means of the projection lens system 6. Geissler does not anticipate or render obvious, alone or in combination, a maximum extent of an imaginary smallest cuboid enclosing optically used regions of all the optical elements between the two modulators and the two modulators is smaller than or equal to 500 mm.
As of claim 8, the closest prior art Geissler et al. (US 2011/0176120 A1; Geissler) teaches a projector 1 according to the invention for projecting an image comprises a light source 2, an illumination modulator 3, imaging optics 4, an image modulator 5, a projection lens system 6 as well as a control unit 7. The two modulators 3, 5 are each designed as a tilting mirror matrix having n.times.m tilting mirrors in columns and rows, wherein the tilting mirrors can, independently of one another, be brought into a first and into a second tilting position. The imaging optics 4 are designed as 1:1 imaging optics with a first plano-convex lens 8 and a second lens 9 metallized on the back and image each tilting mirror of the illumination modulator 3 precisely onto a tilting mirror of the image modulator 5, with the result that precisely one tilting mirror (hereinafter also called image pixel) of the image modulator 5 is allocated to each tilting mirror (hereinafter also called illumination pixel) of the illumination modulator 3. Other allocations of image and illumination pixels are also possible. Thus e.g. a shift in the row direction can be brought about such that each image pixel is illuminated by two illumination pixels (half each). The two modulators 3 and 5 are controlled by the control unit 7 based on fed-in image data BD such that the illumination modulator 3 which is struck by the light (e.g. white light) from the light source 2 is a 2-dimensionally modulated light source for the image modulator 5 with which the image to be projected is generated or modulated and then projected onto a projection surface 10 by means of the projection lens system 6. Geissler does not anticipate or render obvious, alone or in combination, the first modulator surface lies in a first plane and the second modulator surface lies in a second plane, and the first and second planes are tilted relative to one another by an angle that is smaller than or equal to 2°.
As of claim 13, the closest prior art Geissler et al. (US 2011/0176120 A1; Geissler) teaches a projector 1 according to the invention for projecting an image comprises a light source 2, an illumination modulator 3, imaging optics 4, an image modulator 5, a projection lens system 6 as well as a control unit 7. The two modulators 3, 5 are each designed as a tilting mirror matrix having n.times.m tilting mirrors in columns and rows, wherein the tilting mirrors can, independently of one another, be brought into a first and into a second tilting position. The imaging optics 4 are designed as 1:1 imaging optics with a first plano-convex lens 8 and a second lens 9 metallized on the back and image each tilting mirror of the illumination modulator 3 precisely onto a tilting mirror of the image modulator 5, with the result that precisely one tilting mirror (hereinafter also called image pixel) of the image modulator 5 is allocated to each tilting mirror (hereinafter also called illumination pixel) of the illumination modulator 3. Other allocations of image and illumination pixels are also possible. Thus e.g. a shift in the row direction can be brought about such that each image pixel is illuminated by two illumination pixels (half each). The two modulators 3 and 5 are controlled by the control unit 7 based on fed-in image data BD such that the illumination modulator 3 which is struck by the light (e.g. white light) from the light source 2 is a 2-dimensionally modulated light source for the image modulator 5 with which the image to be projected is generated or modulated and then projected onto a projection surface 10 by means of the projection lens system 6. Geissler does not anticipate or render obvious, alone or in combination, an x-axis of a right-handed Cartesian coordinate system coincides with an imaginary straight connecting line connecting a midpoint of the first modulator surface and a midpoint of an image of the first modulator surface that is imaged by the intermediate imaging optical unit, wherein a z-axis is located in an unfolded state of any planar reflection surfaces of all the optical elements between the modulators perpendicularly to a reference plane in which the first modulator surface is located, and splits the imaginary straight connecting line as a mid-perpendicular into two portions of equal length, and wherein the two modulator surfaces are rectangular surfaces and are arranged, in the unfolded state of any planar reflection surfaces of all the optical elements between the modulators in an x-y-plane in each case such that one side of a rectangular modulator surface encloses with a y-axis an angle in the range from 10° to 45°.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Yamada (US 11048153 B2) teaches an optical device which includes an optical element and an aberration correction element configured to correct aberration caused by the optical element. The aberration correction element includes a plurality of columnar structures made of a dielectric material. The plurality of columnar structures have a refractive index and a pitch such that a waveguide effect with respect to incident light is produced, and a diameter of a first columnar structure and a diameter of a second columnar structure among the plurality of columnar structures differ from each other;
- Prior Art ITO et al. (US 20150124337 A1) teaches a relay lens system having a light input; a light output; one or more lenses configured to relay light from the light input to the light output; and, an aperture stop configured to provide a given numerical aperture to the light being relayed through the one or more lenses, the combination of the given numerical aperture and the one or more lenses are configured to introduce a spherical aberration in the light between the light input and the light output, the spherical aberration changing a shape of a pixel in the light from an approximate square shape at the light input to a function having an upper boundary and a lower boundary based on a distance from a center of the pixel, and a pixel dimension of a dither pattern in the light entering the light input.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882